In a proceeding to compel the Medical Director of the Green Haven Correctional Facility to perform surgery upon petitioner, the appeal is from a judgment of the Supreme Court, Westchester County, dated August 16, 1977, which denied the application. Appeal dismissed, without costs or disbursements. This appeal must be dismissed as academic. Petitioner has been released on parole from the Green Haven Correctional Facility and is thus no longer subject to the medical determinations made by Dr. Soley. To order Dr. Soley to perform surgery upon petitioner would therefore be a meaningless gesture. Hopkins, J. P., Martuscello, Damiani and Rabin, JJ., concur.